DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 01/19/2021 to Examiner's Non-Final communication on 02/17/2021.
Claims 2-7, 9-12 and 14-15 have been examined in this application. All other claims have been cancelled. 
No information disclosure statement (IDS) has been filed.

Response to Arguments
Applicant's arguments filed 08/16/2021, see pages 1-9, regarding claim rejections under 35 U.S.C. 112 have been fully considered but they are partially persuasive.
Applicant explains that one of ordinary skill in the art would know how to generate and assign a merchandise token to a merchandise and cites various paragraphs in the specification for support. 
The Examiner respectfully disagrees. Generating data is well settled in the art, however, the manner in which the data is generated is specific to each application. Merely relying on any form of generation of data to read on “generating an access code” does not provide sufficient support nor does it provide enough to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Associating data with other data can be understood as well settled in the art, wherein a first piece of data is stored or registered in memory and associated with another piece of data, resulting in the two pieces of data being assigned to one another and / or anchored to one another.
However, the recited “generating an access key for the DMC” is not supported by the specification. The Applicant’s arguments merely state that one of ordinary skill in the art should know how to generate such access key. The paragraphs cited to by the Applicant fail to disclose any support for such generation of the access. As a result, the Examiner disagrees that one of ordinary skill would know how to generate the recited access key for the claimed DMC because the limitations in the claims / the scope of the claims is specific and thus requires a clear written description of how such an access key is generated in relation to the digital media content (DMC). 
For at least these reasons, the rejection of the claims is maintained. 

Per claim 6, the Specification at best describes providing a guest the ability to render the DMC, however, the specification fails to disclose a user generating any form of a key not alone a key that is for a guest to render the DMC. An individual is not capable of generating data or keys. Users can request and receive data such as a guest access key. Even if the claim was amended to recite receiving a request by a server to generate a guest access key to render a DMC, the specification fails to disclose support for such an amendment and the specification fails to disclose how such a key is generated. The rejection is maintained. 
Per claim 11, the Applicant’s arguments are not persuasive. The cited portions of the specification do not focus on the claim at issue and fail to provide evidence for why the claims are eligible. It is not known how multiple access keys can be associated with a single merchandise registration code and queuing the DMCs, as associated with the multiple access keys. It is also not known how “queuing the DMCs” is carried out. The claim is interpreted as being broader than the claims from which it dependents because the claims from which the claim at issue depends are focused on a single access key and a DMC instead of assigning multiple keys to multiple DMCs. Such an assignment and anchoring of the access keys to DMCs is not defined in the specification in a way to reasonably convey to one of ordinary skill in the art that the inventor had possession of what they deem as their invention.  Applicant’s arguments are directed to paragraphs in the specification that do not focus on the claim at issue and thus fail to provide evidence for why the claims are eligible.
Applicant’s arguments, pages 10-14 with respect to claim rejections under 35 U.S.C. §101 have been considered but are not found to be persuasive. 
Applicant argues that the claims are not directed to an abstract idea because they are directed to “a computer-implemented method for management of digital media content.” Furthermore, Applicant argues that because the claims are directed to a technological solution to a technological problem of having content owners not able to “monitor and be compensated for licensed merchandise media consumption on a controlled and incremental basis.” Remarks, pages 10-12. Applicant further cites many passages of the specification which are directed to elements that are not mentioned in the claims. The scope of the claims is not related to the elements argued by the Applicant.  
The Examiner has clearly outlined a prima facie case, wherein the claims were analyzed under the 2019 Revised Guidance and the October 2019 Update (“Update”). Based on the analysis the Examiner respectfully disagrees with the Applicant’s arguments and that the claims are not patent eligible. 
The claims are found to be directed to an abstract idea of merely mapping data linking content to a merchandise without significantly more. 
The abstract idea is classified under certain methods of organizing human activity and mental processed. 
The claims fail to recite elements which would result in the claims amounting to a practical application. The claims are merely directed to manipulating data and anchoring / mapping the data to other data. Sending a token tied to content and validating the data in order to generate a code can both be done using pen and paper. Also, such limitations amount to nothing more than functions that are recited at such a high level of generality; performing generic functions such as sending data, analyzing data, generating data, receiving data, and storing/associating data. The lack of additional elements results in the claims amounting to limitations that can be carried out by a human mind using a pen and paper and communicate such generated data to another user that can further act upon the received data. Wherein the content can be simply a book that a user wants to read / render, the book comprising of multiple pages and each page could have its own required code to access. The owner of the book can release a page to the user based on the management rights the purchasing user has requested. 	
Finally, the claims are not found to include the significance of any additional element(s) that are   sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims further recite the abstract idea and fail to recite any additional elements that are sufficient to make the claims amount to eligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 9-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Per claim 2, the claim recite various limitations without reciting which entity performs the limitations. As a result the claim is rejected for being indefinite because under the broadest reasonable interpretation, any entity can perform the claim limitations including a single entity or multiple entities. 
The Examiner proposes amending each limitation to recite which entity carries out the limitations in order to overcome the rejection. For example, authenticating, by the server, the provided token to generate a DMC… The example is provided for emphasis. 
All dependent claims are rejected under the same rational and for mere dependence on the claim.

Per claim 2, the claim recites “generating an access key.” The specification fails to disclose how such an access key is generated. One of ordinary skill in the art would not know how to carry out the limitations based on what the Applicants’ deem as their invention. The specification fails to describe in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention. 
As a result, the claim and all dependent claims are rejected. 

Per claim 6, the claim recites “allowing the consumer to select a subset of the DMC having the access key registered therewith; allowing the consumer to generate a guest access key for the selected subset of the DMC…” The claim is rejected because the specification does not provide support for how the user is able to perform the claimed selection and the generation of the guest access key for the “subset of the DMC.” 

Per claim 11, the claims recites “anchoring multiple access keys associated with corresponding DMCs to the merchandise registration code associated with the merchandise for the consumer; and queuing the DMCs, as associated with the multiple access keys, in a desired order to be rendered in response to the retrieval of the multiple access keys thereof.”
Because claim 2 recites that the content and the merchandise are anchored based on a access key, it is not known how multiple access keys can be associated with a single merchandise and also multiple DMCs. It is also not known how “queuing the DMCs” is carried out based on the access keys. The claim is interpreted as being broader than the claims from which it dependents because the claims from which the claim at issue depends are focused on a single access key and a DMC instead of assigning multiple keys to multiple DMCs. Such an assignment and anchoring of the access keys to DMCs is not defined in the specification in a way to reasonably convey to one of ordinary skill in the art that the inventor had possession of what they deem as their invention. 
Claim 11 is rejected. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7, 9-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 2-7, 9-12 and 14-15 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 2-7, 9-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are determined to be directed to an abstract idea of merely mapping data linking content to a merchandise without significantly more. 
The abstract idea is classified under certain methods of organizing human activity and more specifically fundamental economic principles, mitigating risk, agreements in the form of contracts, business relations, and following rules or instructions. Also, the abstract idea is further classified under mental processes, wherein the claims amount to concepts performed in the human mind. 
Claim 2 for instance recites, in pertinent part: 
A method for management of… media content..., comprising:
providing, by a consumer, a token associated with the DMC;
authenticating the provided token to generate a DMC registration code for the DMC;
activating a license for the DMC corresponding to the generated DMC registration code;
triggering an action for a creator of the DMC in response to activation of the license therefor;
generating an access key for the DMC upon triggering of the action;
registering the generated access key for the DMC to the consumer;
receiving, from the consumer, a merchandise profile associated with a merchandise;
assigning a merchandise token to the merchandise based on the corresponding merchandise profile;
authenticating the merchandise token to generated a merchandise registration code for the merchandise;
registering the generated merchandise registration code for the merchandise to the consumer; and
anchoring the access key associated with the DMC to the merchandise registration code associated with the merchandise for the consumer. 
The claims capture fundamental economic principles because providing a user with content and merchandise and using keys and tokens to control the rendering of the content defines economic principles in which funds are used to allow a user access to the content / merchandise while also controlling the user’s access / ownership of such content/merchandise.  In order to mitigate the risk arising from providing users with content / merchandise and insuring that no fraudulent or unauthorized use of the content / merchandise is carried out, the claims recite the use of tokens, keys, codes and the like enforce usage of the content/merchandise.  The tie between a consumer, content provider, and the entity enforcing the usage of the content amounts to business relations. Finally, the claims outline explicitly the concept of following rules or instructions, wherein the consumer must follow rules and instructions in order to render the content/merchandise. 
Under mental processes, the claims can be carried out by pen and paper, wherein the generation of the codes and authentication of the codes/tokens and associating content with merchandise can be done using a human mind. 
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: digital media content and a deployment device in claim 7. These additional elements merely automate or process the abstract idea. The elements are only recited at a high level of generality and only perform generic functions of sending, receiving data, generating data, analyzing data, and performing operation based on the analysis. These elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being generated and authenticated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are   sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Claim 15 for instance recites rendering the DMC in the form of dynamic alteration of visual countenance of the merchandise through digital overlays. The claim, though contains additional elements as underlined, does not integrate the abstract idea into a practical application because the elements are recited at such a high level of generality. The additional elements merely automate the abstract idea.
The claims are not patent eligible.

The following reference, U.S. Patent 9171298 teaches a user purchasing a merchandise also comprising content, wherein the merchandise can include a compact disk containing content. The compact disk (CD) externally includes a first code, PSN, the CD also contain a second code, PMSN accessible to the user by opening the CD after purchase. Both the PSN and the PMSN are authenticated and registered by a server. Therefore, when the user provides the first code or token, ie. The second code to the server, the server is able to perform an authentication and return a result. Once authenticated, the server then generates and provides the user with an encrypted key. The user is allowed to access the content using the key. The patent to Atkinson et al. also teaches using a nonce along with the key to further increase security measures when a user is attempting to render the content. Furthermore, the key is and can be associated with multiple conditions such as, partial access to the content, specific access, complete access, regional access, time access and so on. 
Atkinson also teaches registering the CD or merchandise profile based on the title of the merchandise or the like. On the other hand, the reference does not explicitly disclose “assigning a merchandise token to the merchandise based on the corresponding merchandise profile; authenticating the merchandise token to generate a merchandise registration code for the merchandise; registering the generated merchandise registration code for the merchandise to the consumer; and anchoring the access key associated with the DMC to the merchandise registration code associated with the merchandise for the consumer.”
Atkinson does teach utilizing a first code or PSN that is associated with the merchandise. This PSN is generated by the first source or the manufacturer of the merchandise not the server. See Atkinson at least at [Col. 5, Ln. 65-67; Col. 13, Ln. 1-30 and Figures 1-2]; [Col. 6, Ln. 1-3; Col. 13, Ln. 37-41 and Figures 1-2]; [Col. 13, Ln. 37-67; Col. 14, Ln. 16-22; Col. 32, Ln. 26-36 and Figures 1-2]; [Col. 13, Ln. 37-67; Col. 14, Ln. 16-22; Col. 32, Ln. 26-36 and Figures 1-2]; [Col. 34, Ln. 34-67] and [Col. 17, Ln. 9-35; Col. 21, Ln. 56-64].

U.S. Patent Application Publication 2002/0002468 to Spagna et al. teaches providing users with content and enforcing the access of the content using encryption keys. Spagna explicitly teaches triggering an action for a creator of the DMC, wherein the action is providing funds to the content creator. Obviously, when a user purchases content or merchandise, the creator of such content / merchandise must be financially compensated the same way the seller or merchant must be compensated. See Spagna at least at Abstract, Paragraphs 0211-0264, 0331-0473 and 0927 and Figures 6.
Examiner also notes that the claims contain various limitations which amount to intended use; having no patentable weight. For example, Claim 2 contain the following intended use language, which does not have any patentable weight: “to generate a DMC registration code for the DMC.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685